BOTTER, P.J.A.D.,
concurring in result only and dissenting.
I dissent from the rule of law established by the majority in this case although on the particular facts I concur in the result. Our difference results from contrary views about equating pregnancy with disability for fixed periods of time.
The issue is whether the State Board of Education (“State Board”) can prevent a local board of education from requiring a pregnant teacher to furnish a medical certificate of disability pursuant to statute, N.J.S.A. 18A:30 4,1 as in other cases when sick leave is requested.2 The error in the State Board’s ruling, affirmed by the majority, is in equating pregnancy with disability for given periods of time, whether or not a woman is in fact able to work. I agree that it does not seem unreasonable for a woman to request sick leave for the four-week periods before and after giving birth. But I see no reason why pregnant teachers should be treated differently from other female and male employees who seek sick leave and are required to furnish appropriate medical certificates to support the request. A certificate that merely says a teacher is pregnant does not certify that she is unable to work. Pregnancy is a natural condition, not an illness, although many physical symptoms associated with *44pregnancy may cause disability. See Castellano v. Linden Educ. Bd., 158 N.J.Super. 350, 362 (App.Div.1978), aff’d and modified, 79 N.J. 407 (1979). But pregnant women are not necessarily disabled for a given period of time except during delivery. Many teachers can and do work in their final month of pregnancy. See de Laurier v. San Diego Unified School Dist., 588 F.2d 674, 680 (9 Cir.1978). Pregnant employees ought to be treated the same as other employees; they ought not be given preferential treatment or discriminatory treatment. I would hold that for reasons of administrative efficiency and economy, local boards may utilize a presumption of disability for the four-week periods before and after delivery if they choose. See de Laurier v. San Diego Unified School Dist., supra. However, the State Board cannot compel local boards of education to accept a medical certificate of pregnancy as the equivalent of a certificate of disability.
Lacking a record of expert evidence on the issue, we turn to the literature to learn what we may not know from common knowledge of the relationship between pregnancy and disability. Because all women do not react alike during pregnancy and puerperium, fixed rules prohibiting teachers from working for specific time periods before and after giving birth were invalidated in Cleveland Bd. of Educ. v. LaFleur, 414 U.S. 632, 94 S.Ct. 791, 39 L.Ed.2d 52 (1974). The Court there observed:
While the medical experts in these cases differed on many points, they unanimously agreed on one—the ability of any particular pregnant woman to continue at work past any fixed time in her pregnancy is very much an individual matter. [414 U.S. at 645, 94 S.Ct. at 799, 39 L.Ed.2d at 63]
The foregoing statement is consistent with a “Statement on Policy and Pregnancy Disability” issued by the American College of Obstetricians and Gynecologists (1974). The policy statement recognized that pregnant women “have a variable degree of disability, on an individual basis,” but concludes that “[t]he onset, termination and cause of the disability as related to pregnancy can only be determined by a physician.” Indeed, *45doctors may also differ in their opinions on the extent to which a woman should work before and after giving birth.3
Since disabilities vary according to the woman involved, a local board of education has the right under N.J.S.A. 18A:30-4 to demand a physician’s certificate specifying the need for sick leave as in other cases. Nevertheless, boards of education in their discretion may find it administratively efficient to accept the presumption of disability for the periods specified by the State Board. It may be necessary to make arrangements in advance for a substitute teacher. Moreover, attempting to refute such disability claims may be costly and impractical. Often physicians would be certifying to disabilities based largely on subjective symptoms reported by their patients. The ability to return to work within a reasonable time after illness or injury frequently depends upon subjective feelings that an independent doctor could not confirm or refute by examination. As with other sick leaves, the system depends largely on the good faith and integrity of workers and their doctors. There is no reason, therefore, to impose undue burdens of substantiation for administrative purposes. At the same time an employing agency has the right to require an employee to furnish a medical certificate of disability in support of the request for sick leave. As stated above, a certificate of pregnancy is not a certificate of disability.
In the case at hand the teacher’s doctor certified that she would be “able to continue working only until” November 30, approximately one month before the anticipated delivery date. The doctor gave no reason except that Hynes was pregnant. The Bloomfield Board apparently was not satisfied and would not approve the prenatal leave without more proof. Hynes did *46not say she could not furnish a more detailed certificate; she simply asserted her right to sick leave without, doing so. The State Board’s decision upheld her position.
The Commissioner of Education and the Administrative Law Judge held that the doctor’s pre-confinement certificates attesting that Hynes was pregnant and would be able to work only until November 30, together with the Bloomfield Board’s knowledge that she actually gave birth on December 19, 1978 constituted “reasonable compliance with N.J.S.A. 18A:30-4” for the prenatal period. The State Board also ruled that the certificates furnished before the delivery date “clearly established” the right to sick leave beginning December 1 up to the date of birth on December 19, 1978. The State Board held, however, that a doctor’s certification of the date of birth would be sufficient to support a claim for sick leave for one month thereafter and that the certificate of postnatal disability called for by the Commissioner was not needed for that period. Pursuant to leave granted by the Commissioner, Hynes obtained a medical certificate from her treating doctor in May 1980 certifying the date of delivery and stating that Hynes “was unable to return to work until January 24, 1979.”
Appellant has challenged the sufficiency of the medical certificates in this case contending that they do not adequately describe the nature of Hynes’ disability. I would hold that the certificates submitted by Hynes were sufficient affirmations of her disability for the four-week periods before the anticipated confinement date and after actual delivery. Because limited periods of disability may reasonably be predicted in pregnancy cases, medical certificates stating merely that a patient should not or cannot work for those periods ought to be accepted as presumptively valid. A teacher who can work during those periods should be allowed to do so. And a teacher who applies for sick leave longer than those periods may be required to furnish a medical certificate that justifies the request and more specifically describes the nature of the disability.
*47Accordingly, I would modify the State Board’s rule by holding that it may serve as a guideline for local boards that find it administratively efficient to follow. But local boards cannot be prevented from requiring a medical certificate stating at least that the pregnant employee cannot or should not work during all or a portion of the four-week periods in question, according to her doctor’s judgment. Since the medical certificates in this case complied with these requirements for the period up to January 19,1979,1 would affirm the award of sick leave to that date. I concur also in the majority’s requirement of a medical certificate which more specifically describes Hynes’ disability during the period from January 19, 1979 to January 24, 1979, after which her maternity leave commenced. See footnote 2 above.

The statute is quoted in the majority’s opinion. It says, “a board of education may require a physician’s certificate ... in order to obtain sick leave.”


No issue is raised on this appeal concerning maternity leave. Apparently the existing agreement with employees provided for maternity leave without pay for one year, with an extension on request of up to an additional year.


Testimony before the House Education and Labor Committee concerning the Pregnancy Discrimination Act of 1978, 42 U.S.C. § 2000e(k), showed that barring medical complications, “in 95 percent of the cases, the time lost from work due to pregnancy [including childbirth and pregnancy related medical conditions] is 6 weeks or less.. .. ” H.R.Rep. No. 948, 95th Cong., 2d Sess. 5, reprinted in 1978 U.S.Code Cong. & Admin.News 4749, 4753.